[Cite as Lok Home v. Robbins Co., 2022-Ohio-304.]

                             COURT OF APPEALS OF OHIO

                            EIGHTH APPELLATE DISTRICT
                               COUNTY OF CUYAHOGA

LOK HOME,                                           :

                Plaintiff-Appellee,                 :
                                                          No. 110544
                v.                                  :

ROBBINS COMPANY, ET AL.,                            :

                Defendants-Appellees.               :

[Appeal by Intervenor Northern
Heavy Industries Group Co., Ltd.]                   :



                              JOURNAL ENTRY AND OPINION

                JUDGMENT: AFFIRMED
                RELEASED AND JOURNALIZED: February 3, 2022


            Civil Appeal from the Cuyahoga County Court of Common Pleas
                                Case No. CV-19-921031


                                          Appearances:

                McDonald Hopkins, LLC, Sean D. Malloy, Jennifer D.
                Armstrong, Michael J. Kaczka, and Maria Carr, for
                appellee John K. Lane, Receiver for Hall Street Company
                f.k.a. The Robbins Company.

                Michael P. Harvey Co., L.P.A., and Michael P. Harvey;
                DeHeng Chen, LLC, and Dean Cho, for appellant.
EILEEN T. GALLAGHER, J.:

            Appellant, Northern Heavy Industries Group Co., Ltd. (“NHI”), appeals

an order denying its motion for relief from judgment and claims the following

errors:

      1. The trial court erred by failing to apply a proper Ohio Civil Rule
      60(B) standard to a missed status conference.

      2. The trial court erred by issuing an Ohio Civil Rule 60(B) order that
      is inconsistent with the docket, the hearing transcript, and the evidence
      submitted by the parties.

      3. The trial court erred by elevating the November 18, 2020 status
      conference, covered by a law clerk, to an evidentiary hearing which
      then eviscerated NHI’s claims.

      4. The trial court’s 60(B) application of law to this situation was an
      abuse of discretion because procedural outcomes are disfavored under
      Ohio law.

            After careful review of the record and applicable law, we affirm the trial

court’s judgment.

                       I. Facts and Procedural History

            The Hall Street Company, formally known as The Robbins Company

(“TRC”), is based in Solon, Ohio, and is a leading manufacturer of tunnel boring

machines. In 2016, NHI purchased approximately 61% of the stock of TRC in order

to increase TRC’s market share in China. TRC subsequently lost its ability to

maintain certain accounts with U.S. banks and suffered financial difficulties. In

2019, TRC’s president, Lok Home (“Home”), sought and obtained a cognovit

judgment against TRC in the amount of $13,980,068.12, plus interest due on certain
promissory notes. To carry the judgment into effect, Home filed a motion for an

order appointing a receiver (the “Receivership Motion”) to manage TRC’s daily

operations. The court appointed the receiver on October 7, 2019, over NHI’s

objections, following a status conference attended by attorney Dean Cho (“Cho”), of

counsel for DeHeng Chen LLC (“DeHeng Chen”). Cho is not licensed to practice law

in Ohio; Cho and DeHeng Chen maintain offices in New York, New York.

               The receiver sought court approval for a deadline by which parties-in-

interest had to file claims so that the receiver could collect, assess, and evaluate all

claims against TRC. The court entered an order establishing July 31, 2020, as the

deadline for filing all claims against TRC that accrued prior to the receiver’s

appointment.

               NHI, through counsel, submitted a timely claim for an amount totaling

$14,215,256.00. The receiver objected to NHI’s claim and sent the claim objection

notice      (“Claim     Objection”)    to    two     email    addresses,     including

information@dcclaw.com.        (See Certificate of Service within the Objection of

Receiver to Claim filed by Northern Heavy Industries Group Co., Ltd., filed Oct. 27,

2020.) The receiver also sent the Claim Objection by regular mail to DeHeng Chen’s

New York address and to NHI’s address in Liaoning, China. The Claim Objection

provided the following instructions for filing responses:

         To contest any matter in this Objection, the Claimant must file and
         serve a written response (a “Response”) to this Objection. Every
         Response must be filed with the Court and served upon the Receiver’s
         counsel, as listed below, so that the Response is filed and received no
         later than November 10, 2020.
(Emphasis added.) (Objection of receiver to claim filed by NHI at p.11.) The Claim

Objection also contained the following warning:

      If the Claimant fails to file and serve a Response in a timely manner
      pursuant to this procedure, the Receiver may present to the Court an
      appropriate order disallowing and expunging NHI’s claim as set forth
      herein without further notice or hearing.

(Objection of receiver to claim filed by NHI at p.12.) The Claim Objection included

a proposed order, marked as “Exhibit D,” sustaining the receiver’s objection and

disallowing NHI’s claims.

             Two days later, on October 29, 2020, the receiver filed a “Notice of

Opportunity to Object to Objection of Receiver to Claim” (“Claims Hearing Notice”),

indicating there would be a hearing on claim objections on November 18, 2020. The

notice states, in relevant part:

      At the status conference held in the above-captioned matter on October
      20, 2020, the Court set a hearing on claim objections for November 18,
      2020 at 9:30 a.m. Responses or objections to the Objection must be
      filed and served on or before November 10, 2020, and must comply
      with the instructions set forth in the Objection. If there are no
      objections to the Motion, the Court may enter an order sustaining the
      Objection and disallowing the Claim after expiration of the objection
      period.

Both the Claim Objection and the Claims Hearing Notice were electronically filed

and publicly available on the court’s docket.

             NHI did not file a response to the receiver’s objection. Instead, on

November 10, 2020, NHI faxed an affidavit of its chairman, Xuemin Wang (“Wang

Affidavit”) to a judge, who was not presiding over the receivership. NHI also

emailed a copy of the Wang affidavit to certain parties, including the receiver.
             The court held a claims hearing via Zoom on November 18, 2020. At

the start of the proceeding, the trial court asked the parties to introduce themselves

for the record. NHI’s counsel failed to appear, but it was later learned that a law

clerk of DeHeng Chen was present. The parties were unaware of the intern’s

attendance because he did not identify himself at the roll call, did not turn on his

camera, and remained silent throughout the proceeding.

             Counsel for the receiver acknowledged on the record that he had

received the Wang Affidavit via email but noted that NHI never filed the Wang

Affidavit or a response to the receiver’s objection on the docket. Because NHI did

not file a response to the Claim Objection and NHI made no argument at the hearing

in opposition to the Claim Objection, the court reviewed the Claim Objection on its

merits and entered an order, dated November 18, 2020, sustaining the Claim

Objection and disallowing NHI’s claim.

              Two months later, on January 27, 2021, NHI, through counsel, filed a

motion for relief from judgment pursuant to Civ.R. 60(B).            NHI argued that

counsel’s failure to file a response to the Claim Objection and to attend the claims

hearing constituted excusable neglect because (1) NHI’s counsel was unable to

electronically file its response with the trial court, and (2) the receiver’s counsel did

not provide “direct notice” of the Claim Objection to NHI. NHI also asserted that it

had meritorious claims and defenses that justified relief under Civ.R. 60(B).

              The trial court held a two-day hearing on NHI’s motion for relief from

judgment. Cho testified that he never received notice of the November 18, 2020
claims hearing because instead of emailing the notice directly to his inbox, the notice

was sent to a general mailbox at DeHeng Chen, and Cho did not have access to that

mailbox.   (Tr. 258, 290.)    A bookkeeper at DeHeng Chen saw the email and

forwarded it to several people at the firm, including NHI’s relationship lawyer and

an intern. (Tr. 259, 297.) The intern testified that he forwarded the email to Cho on

October 27, 2020. (Tr. 347.) Cho also stated that he received the intern’s email:

      [The intern] sent me an email which mentioned that the receiver had
      objected to NHI’s claims and that we had to file our response by
      November 10th. He did not mention any hearing. And what happened
      was — and he didn’t reference that he was attaching any email from
      anybody else to his email to me.

      And * * * I’m actually almost 58 years old and unfortunately my
      eyesight is not as good as it used to be so I have trouble reading small
      print so my screen is enlarged, the text is enlarged.

      So I read his email, there was no reference to any attachment or
      anything like that, and it didn’t appear on the screen. It just looked like
      a complete self-contained email, so I did not see any attachment.

(Tr. 259-260.) According to Cho, his local counsel never forwarded the notification

about the November 18, 2020, hearing to him. (Tr. 254, 264-265.)

              Cho explained that he was scheduled to appear at a hearing in another

case on November 18, 2020, so he instructed the intern to attend the November 18,

2020 hearing in this case in his stead. (Tr. 260, 294.) Cho admitted that he knew

about the November 18, 2020 proceeding but thought it was a status conference. As

previously stated, the intern attended the hearing without identifying himself.

              Cho testified that he asked local counsel to e-file NHI’s response to the

Claims Objection, but local counsel refused. (Tr. 303.) Consequently, Cho faxed a
response to a judge, who was not presiding over the receivership, because he was

unable to e-file documents. When asked whether Cho ever checked the docket to

see if the faxed response was entered on the docket, he replied: “I don’t have access

to the docket.” (Tr. 308.) He explained that he is “not the most proficient person

with regards to computers” and that he “rel[ied] heavily upon local counsel in, you

know, monitoring the dockets for matters that are outside the state of New York.”

(Tr. 309-310.)

                The trial court denied NHI’s motion for relief and found (1) that NHI’s

counsel had actual notice of the claims hearing and failed to appear even though an

intern was present and monitored the hearing; and (2) NHI failed to establish a

meritorious claim because it did not provide competent proof, and no one with

direct knowledge of NHI’s claim testified at the hearing on NHI’s request for relief.

NHI now appeals the trial court’s judgment.

                                II. Law and Analysis

                             A. Civ.R. 60(B) Standard

                In the first assignment of error, NHI argues the trial court failed to

apply the proper standard for deciding whether to grant relief under Civ.R. 60(B).

In the second assignment of error, NHI argues the trial court’s judgment is

“inconsistent with the docket, the hearing transcript and the evidence submitted by

all the parties.”    We discuss these assigned errors together because they are

interrelated.

                Civ.R. 60(B) provides:
      On motion and upon such terms as are just, the court may relieve a
      party or his legal representative from a final judgment, order or
      proceeding for the following reasons (1) mistake, inadvertence,
      surprise or excusable neglect; (2) newly discovered evidence which by
      due diligence could not have been discovered in time to move for a new
      trial under Rule 59(B); (3) fraud, misrepresentation or other
      misconduct of an adverse party; (4) the judgment has been satisfied,
      released or discharged, or a prior judgment upon which it is based has
      been reversed or otherwise vacated, or it is no longer equitable that the
      judgment should have prospective application; or (5) any other reason
      justifying relief from the judgment.

      Civ.R. 60(B) further provides that motions for relief from judgment
      “shall be made within a reasonable time * * *.”

              To prevail on a motion for relief from judgment pursuant to Civ.R.

60(B), the moving party must demonstrate (1) a meritorious defense or claim to

present if relief is granted, (2) entitlement to relief under one of the grounds stated

in Civ.R. 60(B)(1) through (B)(5), and (3) the timeliness of the motion. GTE

Automatic Elec., Inc., v. Arc Indus., Inc., 47 Ohio St.2d 146, 150-151, 351 N.E.2d 113

(1976).   These requirements are independent and written in the conjunctive;

therefore, all three must be clearly established in order to be entitled to relief. See

Rose Chevrolet, Inc. v. Adams, 36 Ohio St.3d 17, 20, 520 N.E.2d 564 (1988).

              This court reviews a trial court’s denial of a motion for relief from

judgment for an abuse of discretion. Id. “A court abuses its discretion when a legal

rule entrusts a decision to a judge’s discretion and the judge’s exercise of that

discretion is outside of the legally permissible range of choices.” State v. Hackett,

164 Ohio St.3d 74, 2020-Ohio-6699, 172 N.E.3d 75, ¶ 19. An abuse of discretion

may be found where a trial court “applies the wrong legal standard, misapplies the
correct legal standard, or relies on clearly erroneous findings of fact.” Thomas v.

Cleveland, 176 Ohio App.3d 401, 2008-Ohio-1720, 892 N.E.2d 454, ¶ 15 (8th Dist.).

When applying the abuse of discretion standard, a reviewing court may not

substitute its judgment for that of the trial court. Vannucci v. Schneider, 2018-Ohio-

1294, 110 N.E.3d 716, ¶ 22 (8th Dist.).

              NHI argued in the trial court, as it does on appeal, that its failure to

file a response to the receiver’s Claim Objection constituted excusable neglect under

Civ.R. 60(B)(1). Loc.R. 39 of the Cuyahoga County Court of Common Pleas, General

Division, requires that all attorneys file documents electronically. Cho testified that

he was unable to e-file the response, but he did not specify why he was unable to do

so. Assuming the failure was due to technical difficulties as opposed to blatant

neglect, Cho could have remedied the problem by contacting the e-file help desk for

assistance as provided in Loc.R. 39(L). Cho also could have sought leave to file the

response instanter on the next business day due to a technical failure, as provided

in Loc.R. 39(H)(2). There is no evidence that Cho, or any other representative of

NHI, attempted to complete either of these actions in order to properly e-file NHI’s

response to the Claim Objection.

              NHI argues that its failure to e-file its response is nevertheless

excusable because Cho faxed the response to a judge, albeit not the judge presiding

over the receivership. However, neither state law nor the local rules permit emailed

or faxed documents to substitute for electronic filing required by Loc.R. 39.

Moreover, Cho admitted at the hearing that he did not check the docket to ensure
that the faxed response was entered on the docket. (Tr. 308-310.) This court has

held that the failure to ensure that a document is properly filed constitutes

negligence. Cleveland Mun. School Dist. v. Farson, 8th Dist. Cuyahoga No. 89525,

2008-Ohio-912, ¶ 10. Therefore, NHI’s failure to e-file its response to the receiver’s

Claim Objection was not excusable.

              NHI argues that counsel’s failure to attend the November 18, 2020

claims hearing constituted excusable neglect because counsel did not receive “direct

notice” of it. (Appellant’s brief p. 13.) NHI asserts that the receiver’s counsel failed

to properly serve it with notice of the claims hearing because the receiver’s counsel

sent the notice to information@dcc.law, which is a general mailbox that is “not

regularly checked.” (Appellant’s brief p. 4.) However, evidence showed that a

bookkeeper discovered the email in the general mailbox and forwarded it to the

attorney in the firm who assigned the file to Cho and the intern who later attended

the November 18, 2020 claims hearing incognito. (Tr. 291, 294.)

              The intern testified that he received the email three minutes after it

was sent to the general mailbox by the receiver’s counsel. (Tr. 347.) Thus, despite

NHI’s claim that the general mailbox was “not regularly checked,” it was checked

immediately after the email was sent, and the email was forwarded to members of

the firm. The intern also testified that he forwarded the email notice to Cho within

another 16 minutes. (Tr. 348.) Indeed, Cho admitted that the intern forwarded the

email to him on October 27, 2020. (Tr. 297.) Therefore, the evidence showed that
NHI received notice of the claim hearing on October 27, 2020, more than two weeks

before the scheduled claims hearing on November 18, 2020.

                 Still NHI maintains counsel’s failure to attend the November 18, 2020

claims hearing constituted excusable neglect because Cho did not see the notice in

the email forwarded to him by the intern. (Appellant’s brief p. 5; tr. 260.) Cho

testified that he did not see the notice because he did not see any attachments to

email sent by the intern. (Tr. 260.) However, the intern testified that he did not

make any changes to the email when he forwarded it to Cho. (Tr. 348.) Moreover,

forwarded emails appear in an email thread rather than as attachments. Therefore,

Cho’s claim that he did not receive the notice in the forwarded email is not credible,

especially since the intern’s presence at the November 18, 2020 claims hearing

demonstrates NHI received notice of it.

                 Cho asserted at the Civ.R. 60(B) hearing and on appeal that he did not

receive Zoom instructions for attending the hearing.         (Appellant’s brief p. 5.)

However, the record shows the receiver’s counsel sent an email with the Zoom link

to all parties the day before the hearing. The email was sent to two emails for Cho,

neither of which was the general mailbox of Deheng Chen. Cho obviously received

the email since Cho’s intern used the Zoom link to attend the hearing. Therefore,

his claim that he did not receive Zoom instructions is not credible and not supported

by the record.

                 Cho admitted at the Civ.R. 60(B) hearing that he was aware of a

“proceeding” scheduled for November 18, 2020, but claims he believed it to be a
status conference rather than an evidentiary hearing. (Tr. 262, 294.) Despite being

aware of a proceeding scheduled for November 18, 2020, Cho not only failed to

attend the proceeding, he neglected to send another lawyer to cover it on his behalf,

sending an intern instead.

              Gov.Bar. R. II governs the scope of a legal intern’s authority to practice

law and states, in relevant part:

      A legal intern shall not appear before any court or administrative board
      or agency in the absence of a supervising attorney, unless the
      supervising attorney and the client consent in writing or on the record,
      and the absence of the supervising attorney is approved by the judge,
      referee, magistrate, or hearing officer hearing the matter. * * *

Gov.Bar. R. II(E). There is no evidence that the trial judge ever approved the intern’s

authority to attend the November 18, 2020 hearing in Cho’s absence since the

intern’s presence at the hearing was not even disclosed to the court or the parties.

Cho’s decision to send an intern to the November 18, 2020 hearing in his place

without notifying the parties and the court demonstrates a complete disregard for

the proceeding.

              Moreover, despite NHI’s assertions to the contrary, the November 18,

2020 hearing was more than a status conference. The Claim Objection and the

Claims Hearing Notice clearly stated that if no response was made, the court could

enter an order sustaining the Claim Objection without further notice or hearing.

(See Claim Objection p. 12; Claims Hearing Notice.) Such a warning should have

prompted an attorney to know that the November 18, 2020 hearing should be taken

seriously. Yet, as previously stated, NHI failed to properly e-file a response to the
Claim Objection and failed to have an attorney attend the November 18, 2020

hearing.

              Counsel’s failure to e-file a response to the Claim Objection and his

failure to attend the November 18, 2020 hearing was not excusable neglect. The

Ohio Supreme Court has held “that the inaction of a defendant is not ‘excusable

neglect’ if it can be labeled as a ‘complete disregard for the judicial system.’” Kay v.

Marc Glassman, Inc., 76 Ohio St.3d 18, 20, 665 N.E.2d 1102 (1996), quoting GTE

Automatic Elec., Inc., 47 Ohio St.2d at 153, 351 N.E.2d 113. In determining whether

a party’s inaction constitutes excusable neglect, courts must consider all the

individual facts and circumstances in each case. Colley v. Bazell, 64 Ohio St.2d 243,

249, 416 N.E.2d 605 (1980).

              Counsel’s conduct in this case is similar to that of the defendant in

Morgan Adhesives Co. v. Sonicor Instrument Corp., 107 Ohio App.3d 327, 668

N.E.2d 959 (9th Dist.1995). In that case, the defendant sought relief from a default

judgment, arguing its failure to file an answer was the result of excusable neglect

because it was never properly served with the complaint and it was unaware that

suit had been filed. Id. at 335. The plaintiff argued the defendant had actual notice

because the complaint was sent by both certified and regular mail and that by

complying with the Ohio Rules of Civil Procedure on service of process, proper

service is presumed. Id. There was also evidence that another party discussed the

suit with the defendant. Id. Based on these facts, the court found that the defendant

“had knowledge of the proceeding and knowledge of the consequence of its failure
to participate but elected not to participate.” Id. The court, therefore, concluded

that defense counsel’s conduct did not constitute excusable neglect. Id. at 335-336.

The court further explained that “[c]ourts will not condone or reward a party’s

choice to ignore the judicial process by the grant of relief pursuant to Civ.R. 60(B).”

Id., citing Manson v. Gurney, 62 Ohio App.3d 290, 294, 575 N.E.2d 492 (9th

Dist.1989).

              NHI and its counsel knew it had to e-file a response to the Claim

Objection. Yet they not only made no effort to do so, they also failed to follow up to

see if the response they faxed to another judge, who was not presiding over the

receivership, was entered on the docket. The evidence further shows that although

NHI and its counsel had actual notice of the November 18, 2020 hearing, they chose

not to attend. We find, as did the trial court, that these actions are inexcusable.

              NHI failed to demonstrate that its inaction was the result of excusable

neglect under Civ.R. 60(B)(1). Failure to establish excusable neglect is fatal to its

claim for relief under Civ.R. 60(B) since all the requirements of Civ.R. 60(B) must

be established in order to be entitled to relief. Rose Chevrolet, Inc., 36 Ohio St.3d

at 20, 520 N.E.2d 564. The trial court, therefore, applied the correct standard for

denying NHI’s motion for relief from judgment, and the manifest weight of evidence

supports the trial court’s decision.

              The first and second assignments of error are overruled.
                     B. The November 18, 2020 Hearing

              In the third assignment of error, NHI asserts that “the Trial Court

erred by elevating the November 18, 2020 status conference covered by a law clerk

to an evidentiary hearing which then eviscerated NHI’s claims.” (Appellants brief p.

1.) However, the Claims Hearing Notice notifying the parties of the November 18,

2020 hearing specifically stated that the proceeding was a “hearing on claim

objections.” (See Notice and Opportunity to Object to Objection of Receiver to claim

filed by Northern Heavy Industries Group Co., Ltd. filed Oct. 29, 2020.) The Claims

Hearing Notice states, in relevant part:

      PLEASE TAKE NOTICE THAT * * * the court appointed receiver of The
      Robbins Company, filed the Objection of Receiver to Claim filed by
      Northern Heavy Industries Group Co., Ltd. (the “Claim”) on October
      27, 2020 (the “Objection”). At the status conference held in the above-
      captioned matter on October 20, 2020, the Court set a hearing on
      claim objections for November 18, 2020 at 9:30 a.m. Responses or
      objections to the Objection must be filed and served on or before
      November 10, 2020, and must comply with the instructions set forth in
      the Objection. If there are no objections to the Motion, the Court may
      enter an order sustaining the Objection and disallowing the Claim
      after expiration of the objection period.

(Emphasis added.)

              The record clearly shows that the November 18, 2020 hearing was not

a status conference; it was a claims hearing. Moreover, the notice clearly warned

that failure to attend the claims hearing could result in disallowance of NHI’s claim.

Counsel’s decision to have an intern attend the November 18, 2020 hearing was not

the trial court’s fault. To the contrary, it was counsel’s decision and showed a

disregard for the proceedings.
              Therefore, the third assignment of error is overruled.

                            C. Procedural Outcomes

              In the fourth assignment of error, NHI asserts the trial court abused

its discretion in denying its motion for relief from judgment “because procedural

outcomes are disfavored under Ohio law.” (Appellant’s brief p.1.)

              It is true that “courts generally prefer to determine cases on the merits

rather than procedural technicalities.” State v. Tingler, 6th Dist. Ottawa No. OT-17-

024, 2018-Ohio 1542, ¶ 4. However, the policy favoring an adjudication on the

merits “‘must be balanced against the competing principle that litigation must be

brought to an end.’” Dye v. Smith, 189 Ohio App.3d 116, 2010-Ohio-3539, 937

N.E.2d 628, ¶ 14 (4th Dist.), quoting Newman v. Farmacy Natural & Specialty

Foods, 168 Ohio App.3d 630, 2006-Ohio-4633, 861 N.E.2d 559, ¶ 22 (4th Dist.).

              In Rose Chevrolet, the court weighed the competing interests of

adjudicating cases on the merits against the need for finality in the litigation and

concluded that “[r]elief from a final judgment should not be granted unless the party

seeking such relief makes at least a prima facie showing that the ends of justice will

be better served by setting the judgment aside.” Id. at 21. The court explained that

where “the movant alleges inadvertence and excusable neglect as grounds for relief

from judgment under Civ. R. 60(B)(1), but does not set forth any operative facts to

assist the trial court in determining whether such grounds exist, the court does not

abuse its discretion in denying the motion for relief from judgment.” Id.
              NHI claimed its failure to respond to the Claims Objection and its

failure to attend the November 18, 2020 claims hearing was the result of excusable

neglect. However, as previously explained, NHI failed to present operative facts

demonstrating excusable neglect. Therefore, the trial court’s decision to overrule

NHI’s motion for relief from judgment was not an abuse of discretion.

              The fourth assignment of error is overruled.

             Judgment affirmed.

      It is ordered that appellee recover from appellant costs herein taxed.

      The court finds there were reasonable grounds for this appeal.

      It is ordered that a special mandate be sent to the common pleas court to carry

this judgment into execution.

      A certified copy of this entry shall constitute the mandate pursuant to Rule 27

of the Rules of Appellate Procedure.



EILEEN T. GALLAGHER, JUDGE

EILEEN A. GALLAGHER, P.J., and
CORNELIUS J. O’SULLIVAN, JR., J., CONCUR